Per Sherwood, Judge,
dissenting.
I have been unable to concur in the above opinion and will briefly give the reasons which have induced my dissent.
The inherent power of a court of record to correct the mistakes of its clerk, by amendiug the record, in accordance with the facts patent of record, has never before been called in question. It is a doctrine of universal recognition. In Short vs. Coffin, Extr., 5 Burr, 2730, it was held by Lord Mansfield, that a jndgmeut against an executor de bonis projpriis should be so amended as to become one de bonis testatoris, and this, even after error brought, and error assigned,'and in nullo est •erratum joined. So, also, in Rees vs. Morgan (3 T. Rep., 350), an action of replevin, the defendant had a verdict, but the judgment rendered was not in conformity thereto, in that ■ it failed to award to him a return of the property, and yet after error, the judgment was amended in the particular re- • ferred to, .and the reason given by the court in each of the f instances cited, was, that the judgment as amended, “was the ■ necessary consequence of the finding of the jury?'
The verdict of the jury, in those cases I have noted, was the ■Sole basis of the amendments desired and made ; and it does' •not seem to have occurred to the learned judges who there presided, that they were doing an unwarrantable or uuprece'donted act in refusing to treat a mere clerical misprision as the error of the court, notwithstanding that the judgment as en- • tered in the one instance, gave execution against the property of the exeoutor, instead of against that of the testator, and ■ refused in the other, to award a return of the property found by the jury to be that of the defendant. It is a fixed principle, that a judgment de bonis propriis will not lie against an executor in a first suit, and that the legal judgment for a defendant in replevin is one of returno habendo’, and it was upon that precise principle that the above cited cases proceeded, when amending the judgments in conformity with the verdicts, and in accordance with the operation of law.
*359And I claim the application of a like principle to the case at bar.
Upon the rendition of a verdict for the plaintiff, in an attachment canse, where the defendant is served, or appears, a general judgment follows the verdict, as.a legal conclusion; (Wagn. Stat., 189, § 40) and if by reason of clerical mistake, such judgment is not entered, the facts by which the proper amendatory entry can be made, are furnished by the verdict and files in the cause, just as in the pi'esent ease, and this is amply sufficient for that purpose, or else all our decisions hitherto made, are at fault. (Hanley vs. Dewes, 1 Mo., 16 ; Hickman vs. Barnes, Id., 156 ;Hyde vs. Curling, 10 Mo., 359 ; State vs. Clark, 18 Mo., 432 ; DeKalb Co. vs. Hixon, 44 Mo., 341; Gibson vs. Chouteau’s Heirs, 45 Mo., 171; Massey vs. Scott, 49 Mo., 278; Groner vs. Smith, Id., 318; Benoist, Ex’r, vs. Christy, 50 Mo., 145; Priest, Adm’r, vs. McMaster, Adm’r, 52 Mo., 60; Jillett vs. Union Nat. Bk., 56 Mo., 304.)
I will now briefly notice some of the more prominent of these cases.
In Gibson vs. Chouteau’s Heirs, (45 Mo.,) 'Wagner, Judge, said :
“ Where the clerk fail.s to enter judgment, or enters up the wrong judgment, there is no doubt about the existence of power in the court to correct the matter, and order the proper entries to be made at any time.”
In Massey vs. Scott, (49 Mo.,) the judgment in question was a general one, rendered in an attachment cause, where the defendant was notified by publication, and did not appear, and yet Judge Adams did not, in delivering the unanimous opinion of the court, at all hesitate in declaring: “This judgment, though informal, was still a valid judgment until set aside or reversed, and it is sucha judgment as the court would at any reasonable time correct by an entry nunc pro tunc.”
Now, if a general judgment, reudered upon constructive notice in an attachment proceeding, may be amended to a special one, does it not follow, with conclusiveness, that the converse of this proposition must also be true?
*360It lias long been held in this State, that the classification of a demand lias the force and effect of a judgment. In Jillett vs. Union National Bank, supra, in indorsing a memorandum on the claims, the Probate Judge made an endorsement on them, by which they were assigned to the 5th, instead of to their proper, the 6th, class; and the clerk, misled by such memoranda, conformed his record entries thereto.
This court, however, unanimously held, that the necessary correction could be made by an appropriate entry, whereby the class could be changed, long after the term had passed.
' And in that’ case it is note-worthy that the only datum for such amendment was, it appeared on the face of the claims, that by operation of law, they should have been placed in the 6th and not in the 5th class of demands.
And this ruling was made, notwithstanding that the case of Miller vs. Janney’s Ex’r (15 Mo., 265), was'expressly urged upon our attention, whore it was held that a court could not, at a subsequent term, change the class to which a demand had been assigned. And our decisions on the point involved here, except the one under discussion, are in full accord with "the rulings of courts elsewhere. (Balch vs. Shaw, 7 Cush., 282; Allen vs. Bradford, 3 Ala., 281; Glass vs. Glass, 24 Id., 468; Frink vs. Frink, 43 N. H., 508; Usher vs. Dansey, 4 M. & S., 94; Atkins vs. Sawyer, 1 Pick., 351; Hall vs. Williams, 1 Fairf., 278; Close vs. Gillespey, 3 Johns., 526 ; Waldo vs. Spencer, 4 Conn., 71.) The case of Kritzer vs. Smith (21 Mo., 296), is by no means in point here, for there, no question was raised or doubt entertained but that it was the act of the court which resulted in a special, when it should have been a general judgment; nor was there any motion made for the correction of the entry complained of.
Here the very point in dispute is, whether the judgment as engrossed, was the act of the court or the unauthorized act of the clerk.
In such a case, if our former rulings are of any binding force, every presumption must favor and attend the judgment of the court below. (Stewart vs. Small, 5 Mo., 525 ; V00aughan *361vs. Montgomery, Id., 529 ; Small vs. Hempstead, 7 Mo., 373; Walter vs. Cathcart, 18 Mo., 256; State vs. Rogers, 36 Mo., 138.)
And, therefore, it ought to be presumed, ihat the court gave the proper judgment on the verdict, and that it was the clerk’s mistake which caused the informal entry. But I confidently maintain that under the extremely liberal statute of jeofails, Wagn. Stat. (1034-5-6-7, §§ 6, 19, 20), a court possesses the power to amend at a subsequent term, even an apparently erroneous judgment; for § 6, supra, provides: “That after final judgment rendered in any cause, the court may, in furtherance of justice, and on such terms as may be just, amend, in affirmance of said judgment, any record, pleading, process, entries, returns, or other proceedings in such cause, by adding or striking out the name of a party, or by correcting a mistake in the name of a party, or a mistake in any other respect, or by rectifying defects or imperfections in matters of form,, and such judgments shall not be reversed, or annulled therefor.”
And § 19, supra, makes ample provision for the amendment of mistakes and misprisions of the clerk, of almost every conceivable character, and especially in respect to 11 any informality in entering a judgment or making up the record thereofP
And § 20, supra, as if to “ make certainty donbly sure,” provides: “The omissions, imperfections, defecls and variances in the preceding section enumerated, and all others of a like nature, not being against the right and justice of the matter in suit, and not altering the issues between the parties on the trial, shall be supplied and amended by the court where the judgment shall be given,.or by the court into which such judgment shall be removed by writ of error or appealP
It must be obvious in the case before ns, that the amendment made by the court below did not, and could not, alter the issues between the parties on the trial; and it is equally obvious, that it was not “ against the right and justice of the matter in suit.”
*362Again, this court is expressly inhibited, by § 33, p. 1067 of the Practice Act, from reversing “the judgment of any court unless it shall believe that error was committed hv said court, against the appellant or plaintiff in error, and materially affecting the merits of the action.
That no such error was, in the estimation of this conrf, committed, is palpably and conclusively apparent from the fact that while the judgment entered nunc pro tunc by the trial court is reversed, the mandate goes that that court shall re-enter the same judgment.
But aside from the foregoing remarks, a barrier, altogether insuperable to any consideration of the correctness of the judgment as first entered, is presented in tlie fact that no appeal was taken from that judgment, and consequently, it was incapable of revision here.
Viewed, then, in any light, I cannot yield assent to the conclusion reached by my associates.
I am for affirming the judgment.